DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on December 3, 2020, has been received and entered.





Claim Disposition

3.	Claims 3-5, 9-11, 13-24 and 27-30 have been cancelled. Claims 1, 6-8, 12 and 25-26 are pending and are under examination. 


Claim Objection

4.	Claims 1, 6-8, 12 and 25-26 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “…the mutation of (4d) corresponds to L135, Q144…in SEQ ID NO:24  [[comprises a mutation of an amino acid corresponding to L135, Q144, Y241, N243, or Y300 in SEQ ID NO: 24]]”, see also claims 6-8. 
Claim 12 is objected to as depending from a base claim that is objected to.
For clarity and consistency it is suggested that claim 25 is amended to read, “at least 95% sequence identity [[homology]].
For clarity it is suggested that claim 26 is amended to read, “wherein the mutation [[comprises a mutation corresponding to at least one]] is selected from …”.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claims 6-8 are ambiguous and therefore indefinite for the recitation of “the mutation”, because claim 1 recites several modifications, such as substitutions, deletions, insertion or additions that could be construed as “the mutation”.





Response to Arguments

6.	 Applicant’s arguments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new objections and rejection has been instituted based on amendments made to the claims for the reasons set forth above. Applicant is urged to contact the examiner the reduce the remaining issues and place the application in better form.




Conclusion

7.	 No claims are presently allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652